El Juez Asociado Se. MacLeaby,
emitió la opinión del tribunal.
La preserfte es una apelación interpuesta contra la sen-tencia'de la Corte de Distrito de San Juan ordenando la devo-lución del prisionero, en un procedimiento de habeas corpus, a la custodia del alcaide de la cárcel del Dorado. El apelante, que es un abogado que ejerce su profesión en la corte municipal de Bayamón, de donde es juez el Hon. L. Santiago Car-mona, se encontraba en dicha corte en la celebración de una causa criminal, y, al tratar el juez de hacer ciertas preguntas a un testigo se opuso a ello el abogado, de donde surgió una discusión entre ambos que dió por resultado que el juez tu-viera que procesar por desacato al referido abogado ordenan-do su prisión en la cárcel del Dorado, en cuya villa se encon-traba la corte celebrando juicios por cinco días. Estos pro-cedimientos tuvieron lugar el día 19 de abril de 1911, habiendo anteriormente la corte llamado al orden al abogado varias veces; apareciendo todos esos hechos de la orden de prisión que se encuentra en los autos.
*738El abogado presentó nna solicited de habeas corpus al Juez Gill de la Corte de Distrito, en donde alegaba que el juez municipal no tenía jurisdicción para ordenar su prisión por desacato, y celebrada la vista del caso,- la controversia quedó enteramente resuelta en 25 de abril último, dictando la corté una orden negando el excarcelamiento del prisionero y orde-nando fuera devuelto a la custodia del alcaide de la cárcel men-cionada, con el fin de que cumpliera con la sentencia de la corte municipal de Bayamón.
Contra esta sentencia interpuso el peticionario recurso de apelación para ante este tribunal, celebrándose oportunamente la vista de dicbo retíurso en 5 de mayo último; a cuyo acto compareció el apelante personalmente y por medio de abo-gado, estando representado El Pueblo de Puerto Rico por el Fiscal de esta corte. Se alegan varios fundamentos para que se revoque la sentencia y se ponga en libertad al prisionero, los que examinaremos por su orden debido.
La primer cuestión que surge de los autos, es la que se re-fiere a la facultad de la corte de distrito, en procedimientos de habeas corpus, para examinar los hechos en,que se fundó la corte municipal al dictar su sentencia de desacato. Está bien establecido por muchas autoridades, que la corte que co-noce de un caso de habeas corpus, no tiene facultad, cuando el prisionero está encarcelado por nna sentencia de desacato dictada por otra corte, por mala’ conducta en presencia del tribunal; pero que los hechos en tales casos de desacatos se consideran enteramente resueltos si la corte procedió de acuerdo con la' ley y tenía jurisdicción sobre la persona y la materia, y facultad para dictar sentencia, la orden de prisión debe prevalecer. (Spencer, ex parte, 83 Cal., 460; Clark ex parte, 110 Cal., 405; Shattuck v. State, 24 Am. Rep., 624; Tolman v. Jones, 114 Ill., 153.)
Estas autoridades son suficientes pero podrían citarse mu-chas más que pueden encontrarse en 9 Cyc. 68, nota 5; Rapalje sobre Desacato, artículo 157, así como otros libros de textos sobre habeas corpus y procedimientos de desacato.
*739La segunda cuestión que se lia presentado, es si el manda-miento de prisión es nulo o ineficaz por no cumplir con los estatutos. Se insiste en qne el mandamiento no está beato de conformidad con la ley orgánica ni con el estatuto que regula la materia de desacato, aprobado en 1 de marzo de 1902, y enmendado en 8 de marzo de 1906. (Véase el artículo 16 de la Ley Orgánica y los Estatutos Revisados de P. R., pág. 87.) La sección 16 de la Ley Orgánica determina la forma de los procedimientos judiciales; que se seguirán en nombre de los Estados Unidos de América, el Presidente, etc. Se bace refe-rencia al caso de Solares eco parte (4 P. R. Rep., 154) como uno en qne se declara con lugar la alegación de que el manda-miento es nulo. Aquel caso no era uno de desacato, en que los procedimientos son sumarios y más o menos irregulares. Peí tanto no puede considerarse como fin precedente para el caso que abora consideramos. Es cierto queda sección 3a. de la ley que regula los procedimientos en casos de desacato, citada anteriormente, dispone que el mandamiento expresará el acto o actos que constituyan el desacato, así .como la f-ecba, sitio, y las circunstancias del mismo, especificando la sentencia, sin cuyos requisitos será nulo y sin ningrin valor. El manda-miento que encontramos en los autos reúne en substancia to-dos estos requisitos y es suficiente según la ley.
El artículo 327 del Código de Enjuiciamiento Criminal dispone además:
“Cuando se haya dictado sentencia que no sea de muerte, se entre-gará enseguida una copia certificada del original al oficial que tenga la obligación de ejecutarla, y no será necesaria ninguna otra orden ni autorización para justificar o pedir la ejecución.”
Esta es la ley de donde procede la autoridad del mársbal de la corte y del alcaide de la cárcel para encarcelar al solici-tante. En la copia de la sentencia de este caso, que ba sido ■certificada por el secretario, se cumple enteramente con este requisito. Se alega que todo procedimiento debe seguirse ■en el nombre del Presidente de los Estados Unidos, pero tal *740orden expedida por el juez, no es diligencia propiamente diclio, sino un mandamiento o auto de prisión. En la ley de 1906 se le llama orden o mandamiento. Pero esto no hace que se convierta en el procedimiento a que se refiere la ley orgánica en su sección 16. 2 Bouvier, 766.
El principio relativo al hecho de traer a una persona ante un tribunal, emana del departamento ejecutivo y se conoce con el nombre de procedimiento, pero una vez adquirida juris-dicción, es la corte la que expide las demás órdenes necesarias, para la tramitación de sus asuntos y ejecuta sus sentencias.. Según la redacción de la ley de 8 de marzo de 1906, es discu-tible si es necesario en absoluto un auto o mandamiento para efectuar el arresto de una persona por un desacato cometido, en presencia de la corte; sin embargo, entendemos que es la mejor práctica en la mayor pai’te de los.casos la expedición del mandamiento. En este caso, según hemos dicho, la orden o mandamiento mostraba “los actos constitutivos del desaca-to, la época y sitio de la comisión del mismo, las circunstan-cias y la sentencia de la corte” según exige la ley, y era com-pletamente suficiente. (Estatutos Revisados de P. R., art.. 146.)
No solamente es una copia certificada de una sentencia condenatoria un mandamiento suficiente para la prisión y de-tención de un prisionero en la cárcel, según los artículos 327 de nuestro Código de Enjuiciamiento Criminal, sino que se lia declarado que este artículo de la ley debe cumplirse en todos los casos según sus términos; esto es, una copia de la senten-cia condenatoria debe entregarse al alcaide de la cárcel que es la que da autoridad al alcaide para encancelar al prisio-nero. (Eugenio Buitrago ex parte, resuelto en 12 de diciembre 1906; Lino Julio ex parte, resuelto en 22 de junio de 1905; Pablo Rolón ex parte, resuelto en 22 de junio de 1905; José Gr. Torres ex parte, resuelto en 24 de mayo de 1905; Justo Aranzamendi ex parte, resuelto en 18 de mayo de 1905; José Benito ex parte, resuelto en 14 de noviembre, 1904.)
*741Además, si en el auto de prisión hubiera algún error sim-plemente sería uno de forma, y según el artículo 484 de nues-tro Código de Enjuiciamiento Criminal, no puede el prisio-nero por ese motivo ser excarcelado en procedimientos de habeas corpus. (Código de Enjuiciamiento Criminal, art. 483, pár. 3; Bird ex parte, 3 P. R. Rep., 500; Bird ex parte, 4 P. R. Rep., 422; Medina ex parte, 4 P. R. Bep.,- 502.) El auto de habeas corpus, según hemos declarado frecuentemente, no puede hacer las veces de una apelación o de un. recurso por causa de error. (Cintrón ex parte, 5 P. R. Rep., 185; Bird ex parte, 5 P. R. Rep., 505.)
Llegamos ahora a la tercera cuestión envuelta en este ré-cord, a saber; ¿tenía jurisdicción del caso la corte municipal al ordenar el encarcelamiento del prisionero por desacato co-metido en su presencia, o excedió la corte su jurisdicción al condenar al prisionero a prisión por cinco días en términos absolutos y no como un castigo alternativo por la falta de pago de la multa? Para resolver esta cuestión debemos deter-minar cuál es el estatuto que tiene aplicación a este caso; el artículo 61 del Código de Enjuiciamiento Criminal, o la ley referente a desacato, aprobada en 1 de marzo de 1902, que se encuentra en los Estatutos Eevisados, páginas 87 y 89. Se-gún sus términos el segundo estatuto se refiere únicamente a las’ cortes de registro; y debemos entonces preguntar, ¿son las cortes municipales de esta isla, cortes de registro? No pueden ser consideradas como tales. Esto está bien deter-minado en nuestros estatutos, que de modo claro expresan que la Corte Suprema y las de distrito de Puerto - Bico son cortes ■de registro, de donde se infiere también claramente que las cortes municipales y juzgados de paz no lo son. (Código de Enjuiciamiento Civil, art. 3 y 4, pág. 177-178.) De acuerdo con todas las mejores autoridades, tales cortes tendrían que ex-, cluirse de esa categoría (1 Diccionario de Leyes de Bouvier, pág. 465, y autoridades allí citadas.)
Pero el peticionario insiste, basando su razonamiento en el artículo 146 de los Estatutos Eevisados, en que las cortes *742municipales están comprendidas en las disposiciones de la ley de 1 de marzo de 1902. Se dice que .de no ser así la ley lia-ría referencia a una clase de cortes que no existe. Eso pnede ser así, pero pnede haber sido la intención de la Legislatura el legislar acerca de una clase de cortes de registro que fueran creadas por una legislatura subsiguiente. Esta suposición por lo menos es más razonable que el clasificar a las cortes municipales como cortes de registro, haciendo caso omiso de los principios bien establecidos. Si hubiera sido la intención de la Legislatura el convertir a las cortes municipales en cor-tes de registro, fácilmente hubiera podido declararlo así, y estaríamos obligados a considerarlas como tales.
El juez de distrito que conoció de este caso, funda su sen-tencia en una resolución dictada por el Ilon. Félix Córdova Dá-vila, en la Corte de Distrito de Guayamá, en el caso de Manuel Rivera Torres ex parte, en cuyo caso el juez sentenciador dic-tó una luminosa y lógica opinión que por sí se recomienda al-tamente a nuestra aprobación. Examinemos además la ley aplicable a los casos de desacato que se cometan en las cortes inferiores de Puerto Rico.
La ley especial que define el delito de desacato y fija el correspondiente castigo para el mismo, fué aprobada en 1 de marzo de 1902, y quedó en vigor desde la fecha de su aproba-ción. El Código Penal y la Ley de Enjuiciamiento Criminal que fueron asimismo aprobados en igual día, empezaron a re-gir el día 1 de julio de 1902. De modo qiie a partir de la última fecha quedaron en vigor, a la vez, tres estatutos, a saber; la ley especial referente a desacato, artículos 45 y 145 del Código Penal, y el artículo 61 del Código de Enjuicia-miento Criminal. (Véanse los Estatutos Revisados y Códigos de Puerto Rico, págs. 87, 530, 554, 555,.y 688.) Si inmediata-mente después de empezar a regir estas leyes, al tener cono-cimiento un juez de paz que se había cometido un desacato a su autoridad, hubiera castigado a la persona que fuera culpable de tal desacato con cinco días de prisión en la cárcel, dicho juez no habría excedido su facultad en el ejercicio de *743sus funciones, con arreglo al artículo 61 del Código de Enjui-ciamiento Criminal, y esto no obstante las prescripciones del artículo 2 de la ley definiendo el''delito de desacato y fijando la pena para el mismo. Esto está admitido por todo el mun-do. Veamos ahora si después de las modificaciones introdu-cidas en las leyes, continúa en vigor el artículo 61 del Código de Enjuiciamiento Criminal y si el juez municipal tenía auto-ridad para imponer un castigo por desacato de acuerdo y por virtud de las prescripciones de este artículo. Las secciones 1 y 3 .de la ley especial de desacato a que se lia hecho referen-cia, fueron enmendadas por una ley aprobada en 8 de marzo de 1906, que derogó también el artículo 145 del Código Penal y enmendó el artículo 45 del mismo Código. (Leyes de la se-sión de 1906, págs. 32 y 33.) Estas enmiendas no cambiaron o modificaron de modo alguno la sección segunda de la ex-presada ley especial, que continúa en vigor en igual forma que cuando fué aprobada en marzo de 1902, lo mismo que el artículo 61 del Código de Enjuiciamiento Criminal, que tam-poco ha sufrido ninguna modificación. Véanse las leyes de la sesión citada anteriormente. El cargo de juez de paz tal y como fué creado por el artículo 14 del Código de Enjuicia-miento Criminal, (Estatutos Revisados y Códigos de Puerto Rico, págs. 673 y 674) quedó expresamente abolido por la sección 3 de la ley “Para reorganizar el sistema judicial de Puerto Rico,” aprobada en marzo de 1904, que creó el cargo de juez municipal. (Leyes de la sesión de 1904, pág. 94.)
El artículo 4 de la ley últimamente citada dice:
“A excepción de lo que se determina más adelante en la presente ley, el juez municipal creado por la presente ejercerá todas las fun-ciones que actualmente corresponden a los jueces de ‘paz y jueces municipales. ’ ’
Estas atribuciones de. los jueces municipales después apa-recen limitadas por el artículo 14 de' la misma ley, que dice:
‘ ‘ En todos los municipios, excepto los de San Juan, Ponce y Maya-*744güez, para los que ya se ha provisto en la sección cuarta de esta ley y excepto en los distritos de cortes múnicipales en que sólo hay una población, será nombrado un juez de paz con jurisdicción para conocer y resolver las faltas en que la pena que aparejen no exceda de quince dollars de multa, o de treinta días de cárcel y además tendrá jurisdic-ción en todos los casos por infracciones a las ordenanzas municipales, y quien en la ausencia del juez municipal actuará como juez de ins-trucción.” (Leyes de la sesión de 1904, pág. 98.)
Las disposiciones que anteceden demuestran' de una ma-nera clara y precisa cuáles son las atribuciones de los jueces municipales así como las que pertenecen a los jueces de paz. Los campos en que se desenvuelven ambos funcionarios que-dan completamente deslindados, y bien podemos decir que allí donde terminan las atribuciones del juez de paz, empiezan las del juez municipal.
¿Está entonces autorizado este último funcionario para imponer un castigo de prisión de acuerdo con lo preceptuado en el artículo 61 del- Código de Enjuiciamiento Criminal? Hemos visto que según la ley estatutoria el juez municipal ejercerá las mismas funciones que el juez de paz, y por más que sus atribuciones empiecen allí donde terminan las del juez de paz, esta limitación de atribuciones en causas crimi-nales o casos análogos, se refiere únicamente a los delitos or-dinarios o comunes, y no al delito de desacato que es de índole especial; pues si el juez municipal ejerce las mismas funciones que el juez de paz, aunque sea dentro de ciertos límites, debe disponer también de los mismos medios para hacer respetar su autoridad, y entre los cuales el de poder castigar a cual-quiera persona que incurra en desacato, de acuerdo con los artículos 56 y 61 del Código de Enjuiciamiento Criminal. Pero si las secciones 4 y 14 de la Ley para “reorganizar el sistema judicial de Puerto Pico, ’ ’ citada anteriormente, interpretadas conjuntamente, no fuesen bastante claras y ofreciesen alguna duda sobre este particular, ha venido a disiparla la ley de 28 de mayo de 1904, prescribiendo el procedimiento para los jui-cios de causas criminales en los juzgados municipales.
*745El artículo 1 ele dicha ley, dice lo siguiente:
‘ ‘ Que el procedimiento para el inicio y la celebración de juicios en causas criminales, en los juzgados municipales, serán los mismos que dispone la ley para causas criminales en los juzgados de paz.” (Leyes de la sesión de 1904, sesión especial, pág. 18.)
En virtud de esta ley, ambos tribunales deben regirse por un mismo procedimiento, y es claro que sus jueces deben te-ner idénticas facultades para mantener el orden, para dispo-ner lo conducente a la más ordenada dirección de los asuntos ante ellos pendientes, para exigir acatamiento a sus fallos, y obediencia a sus órdenes y providencias, y para ejercer las mismas funciones que se determinan en el artículo 56 del Có-digo de Enjuiciamiento Criminal, que también forma parte del procedimiento en tales cortes. El citado artículo 56 es-pecifica las facultades del juez de paz para mantener el pres-tigio de la corte y asegurar el orden y dirección del procedi-miento, y el artículo 61 prescribe la pena que puede imponer el juez de paz para castigar todos los desacatos a su autoridad. Este último artículo es como sigue:
“Dicho juez de paz tendrá facultad para castigar los desacatos que de su autoridad se hagan en el ejercicio de sus funciones judiciales, con una multa que no exceda de dos y medio dollars o con prisión en la cárcel por un plazo que no exceda de cinco días, o con ambas penas.”
Después cl'e examinar los estatutos que regulan estas ma-terias no tenemos duda alguna acerca de las atribuciones del juez municipal para imponer ambos castigos, el de multa y prisión de conformidad con el mismo artículo. Es evidente que si'una persona cualquiera durante la celebración de un juicio desacata la autoridad del juez municipal, éste puede castigarle, ajustándose al hacerlo, al artículo 61 del Código de Enjuiciamiento Criminal, y con arregló a la ley de 28 de mayo de 1904, que prescribe los mismos procedimientos para los' juzgados municipales que para los juzgados de paz, tanto en éste como en otros casos. .
*746También se dispone en el artículo 29 del Código de'Enjui-eiamiento Civil que “para el ejercicio efectivo de las facul-tades conferidas por el precedente artículo a un funcionario> judicial, puede éste castigar por desacato en los casos dis-puestos en este Código.” (Leyes de la sesión de 1904, pág. 183.) Si estas cortes carecieran de toda facultad especial,, esta facultad general autorizaría el debido procedimiento por parte del juez municipal en todos estos casos. La sentencia, contra la cual se lia interpuesto esta apelación podría confir-marse, si necesario fuera, por virtud y sólo por este últinm estatuto que lia sido citado.
Es tan importante para la debida administración de jus-ticia que las cortes inferiores de la isla estén debidamente facultadas para mantener el orden durante sus sesiones y con-servar el prestigio de las mismas, así como hacer respetar sus procedimientos, como importante es que tales facultades se confieran a las cortes superiores. Con una multa insignifi-cante de $2.50, a penas sería suficiente para reprimir a algu-nas perdonas excitadas por algún interés o sentimiento du-rante el curso de un juicio acaloradamente controvertido; y tanto la Legislatura, como el foro y la judicatura, deben pres-tar su ayuda a esos concienzudos y laboriosos caballeros que sirven a su país en los honrosos cargos de las cortes inferio-res, en los esfuerzos que realizan para cumplir debidamente con sus deberes judiciales. Asimismo el juez municipal no debe imponer castigaos severos, excepto en casos de notoria desobediencia a sus órdenes.
Teniendo este criterio acerca de las distintas cuestiones que aparecen de los autos, debe confirmarse la sentencia de la Corte de Distrito de San Juan, Sección 2a., y ordenarse que el prisionero sea devuelto a la custodia del alcaide de la cárcel municipal del Dorado, para que cumpla con la sentencia.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados "W olf, del Toro y Aldrey.